Mr. Justice Walker and Mr. Justice McAllister dissent, holding that it is a fair conclusion from the evidence that the wife never intended to assign the policy; that the mind did not accompany the act of signing. She wrote her name in blank on the back at the request of her husband, he not intimating what use he intended to make of it, and she not knowing or suspecting that such use would be made of it, or what effect could be given to it. The signature was obtained purely through the dominion of the husband, and was made by her with no intention of entering into a contract of assignment. And as the instrument is not assignable at law, she has the right in equity to rely upon the circumstances under which it was made to defeat it. The assignee took it subject to her equities, and was bound to make inquiry as to the circumstances.